                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

United States of America,

       Plaintiff,

                v.                                            Case No. 1:18cv560

Julie Curran,                                                 Judge Michael R. Barrett

       Defendant.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on May 28, 2019 (Doc. 12).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. 12) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 12) of the Magistrate Judge is

ADOPTED as modified. Plaintiff’s Motion for Default Judgment (Doc. 11, filed April

30, 2019) is GRANTED in favor of Plaintiff United States of America against defendant

Julie Curran in the amount of $57,746.18 ($25,232.58 in principal and $32,513.60 in

accrued interest 1 at 8.250% per annum through April 3, 2019); and Plaintiff is further




1 In accord with Plaintiff’s Motion, the Magistrate Judge recommends an award of “post judgment”
interest in the amount of $32,513.60. Because no prior judgment has been entered, however, the Court
will categorize this figure instead as “accrued” interest.

                                                 1
awarded additional interest to accrue from the date of judgment at the legal interest rate

in effect on the date of judgment, computed daily and compounded annually until paid

in full; and, finally, Plaintiff is awarded the costs of this civil action.

       IT IS SO ORDERED.


                                                       s/ Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court




                                                 2
